DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the resetting unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-43 and 54 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bigler (WO 2000076420).
Bigler teaches a brush attachment for a toothbrush handpiece, having a head portion which comprises a brush head (figure 1), having an attachment portion which comprises an interface receptacle (figure 2), and having a neck portion arranged between the head portion and the attachment portion, wherein the interface receptacle is implemented by a universal interface receptacle (5)for receiving at least two different interfaces of different toothbrush handpieces.  
With regards to claim 39, there is a supporting base body (10) which at least partially adjoins the interface receptacle and which has at least one clamping unit (6/7 and 8/9) which is configured to be elastically deflected for the purpose of receiving an interface of a toothbrush handpiece.  
With regards to claim 40, the clamping unit (8/9) has at least one at least partially freestanding clamping wall which directly adjoins the interface receptacle, and wherein the clamping unit has at least two at least partially freestanding clamping walls which directly adjoin the interface receptacle on opposite sides (figure 2).  
With regards to claim 41, an overmold (6/7) which is composed of a different material than the base body and which directly encloses at least a substantial portion of the at least one clamping wall in at least one plane.  
With regards to claim 42, the interface receptacle has at least one first, at least substantially rectangular-cuboidal partial receptacle region which is at least partially delimited to one side by the at least one clamping wall (figure 2 shows the cross section).  
With regards to claim 43, the interface receptacle has at least one first, at least substantially rectangular-cuboidal partial receptacle region which is at least partially delimited to one side by the at least one clamping wall, wherein the interface receptacle has at least one second, at least substantially cylindrical partial receptacle region which projects axially at least partially into the first partial receptacle region (figure 2; top/bottom are cylindrical and left/right are straight sides).
With regards to claim 54, a system having a first electric toothbrush handpiece with a first interface, having a second electric toothbrush handpiece with a second interface which differs from the first interface, and having a brush attachment, as stated above, with an interface receptacle (5) for receiving the first interface and the second interface (brush head is to be used on various handles).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 45-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler (‘420) in view of Kleppen (WO 2015159250).
Bigler teaches all the essential elements of the claimed invention however fails to teach the exact type of toothbrush handpiece.  
Kleppen teaches an electric toothbrush handpiece having at least one housing (20), having at least one drive unit (50) for driving the interface (63), which is received in the housing, and having at least one energy store (80) for supplying energy to the drive unit, comprising at least one fix frame unit (40) which is arranged in the housing and which is implemented as a single piece and which at least partially receives the drive unit and the energy store (claim 45).  There is at least one charging coil (90) for charging the energy store, which at least one charging coil is received in the fix frame unit (figure 4a-4c) (claim 46).    There is a circuit board (100) for control of the drive unit, which circuit board is at least partially received in positively locking fashion by the frame unit and extends at least over a large part of an axial extent of the frame unit (claim 47).  The drive unit has at least one rotor (60, 62) which comprises at least one cage element (70), which at least one cage element is implemented as a single piece and has at least one receptacle region for receiving at least one magnet (paragraph 0023) (claim 49).  The cage element (70) has a base body which comprises at least one receiving region for the at least one magnet (paragraph 0023), and spindle projections (73, 74) which are arranged on both sides of the base body and which form a rotary spindle of the rotor (paragraph 0047) (claim 49).  The rotor has at least one cover (40) which is configured for closing off the receptacle region of the cage element (claim 50).  The drive unit has at least one stator (paragraph 0050) which has a carrier implemented as a single piece, a metal-sheet package which is inserted in the carrier, and a coil which engages around the metal-sheet package (winding 92) (claim 51).  A resetting unit is coupled rotationally conjointly to a first spindle projection of the rotor and is supported elastically on the frame unit, wherein the carrier of the drive unit is connected directly to the frame unit and covers a rotor (92) of the drive unit from at least one side (paragraph 0050) (claim 52).   At least one rotor cover (40) which is connected fixedly to the frame unit and which, together with the frame unit, is configured for a support and/or fixing of a rotor of the drive unit (claim 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the toothbrush handpiece of Bigler with the handpiece of Kleppen since the brush attachment of Bigler is to be capable of being used on any toothbrush handle.  Thus, any type of toothbrush handpiece can be used with the brush attachment of Bigler.  
Claim(s) 44, 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler (‘420) in view of Scherrer (EP 3381404).
Bigler teaches all the essential elements of the claimed invention however fails to teach that type of bristle array on the brush attachment.  Scherrer teaches a toothbrush head with a bristle array with two differing bristle bundles, each formed by ridges (figure 14a) (claim 44).  The bristle bundles are each formed by ridges which, in longitudinal profile, are curved and have different lengths (figure 14b, 14d) (claim 55).  The bristle bundles are formed by ridges which are of undulating form in a longitudinal profile (waves; figure 14a, 14d) (claim 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the brush head of Bigler with the brush head of Scherrer to create an additional means for cleaning of the user’s teeth.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723